Citation Nr: 1047503	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-17 329A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a low back disorder. 



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1998 to September 
2002. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

The Veteran testified at a videoconference hearing before a 
Veteran's Law Judge (VLJ) in November 2008.  A transcript of that 
proceeding has been associated with the claims file.  

In January 2009, the Board remanded the appellant's claim for 
additional development.  The requested development was completed 
and no further action is necessary to comply with the Board's 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
July 2010, the Board referred this case for medical expert 
opinion by an orthopedist from the Veterans Health Administration 
(VHA).


FINDING OF FACT

The competent and probative evidence of record is in relative 
equipoise as to whether the Veteran has a low back disorder that 
is related to his military service. 


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran has a low 
back disorder which is related to his active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2009).  Given, however, the disposition of the appeal 
below, the Board finds that any failure in VA's duty to notify or 
assist the Veteran is harmless.  The Board notes that the Veteran 
was advised of the information and evidence necessary to 
substantiate the initial ratings and effective dates to be 
assigned in the event of successful claims in a March 2006 
correspondence.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran contends that he has a low back disorder that began 
in service.  Service connection will be granted for a disability 
resulting from an injury or disease incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If there is no showing of a resulting chronic disorder 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of injury or disease, and (3) 
evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Coburn v. 
Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  
If the Veteran fails to demonstrate any one element, denial of 
service connection will result.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record includes service treatment records, 
private treatment records, VA examination reports, a VHA opinion 
and both written and oral statements from the Veteran.

The Veteran's primary contention is that his low back disorder 
began during service.  The Veteran's entrance examination 
indicates that the Veteran had dorsal scoliosis of less than 15 
degrees without symptoms.  It also indicates that the Veteran had 
never had any back trouble.  The Veteran's service treatment 
records are negative for findings of or treatment for any low 
back disorder.  

Private treatment records from July 2005 indicate that the 
Veteran was being treated for low back pain.  Other private 
treatment records from October 2008 and November 2008 also 
indicate treatment for low back pain.  

The Veteran was afforded a VA examination in October 2006, at 
which time the Veteran was found to be suffering from a low back 
condition which he stated had existed for six years.  The Veteran 
indicated that he had stiffness and that pain was occurring 
roughly three times per month.  He indicated that he was able to 
function without medication, but that he was seeing a 
chiropractor.  X-ray evidence indicated disc space narrowing and 
suspected spondylolysis and the examiner diagnosed the Veteran 
with lumbosacral disc disease.  

In his May 2007 Substantive Appeal (VA Form 9) the Veteran stated 
that he believed his low back disorder was from riding in humvees 
and repeatedly having to get out and run with a large gun and 
tripod.  During his November 2008 hearing before a Veterans Law 
Judge he reiterated these statements and indicated that his back 
pain first began in 1999 or 2000, while still in service, but 
that he did not receive treatment in service because the pain was 
tolerable and he did not want to be looked down upon.  

The Veteran was afforded another VA examination in May 2009.  
During that examination the Veteran reported mild lumbar pain.  
The examiner stated that the Veteran's arthritis, shown by 
treatment records three years post-service at such a young age 
could indicate injury in service.  

In July 2010 the Board sought an advisory medical opinion from a 
health care expert of the Veterans Health Administration (VHA).  
The VHA orthopedist indicated that there was no record of injury 
on active duty, but did not present an opinion regarding the 
Veteran's contentions.  

The Board has considered all of the evidence, and finds that both 
the VA examinations and the Veteran's testimony are competent 
evidence.  After weighing the evidence of record and resolving 
all doubt in favor of the Veteran, the Board finds that the 
evidence is at least in relative equipoise as to whether the 
Veteran's low back disorder began during service.  Specifically, 
the May 2009 VA examination indicates that the Veteran's 
arthritis, shown at such a young age, may indicate injury in 
service.   For a Veteran to be successful in his claim, he needs 
to show only that it is at least as likely as not that his 
current disability is related to service or began during service.  
38 U.S.C.A. § 5107.  The Board finds that this standard has been 
met.  

In this context, the Board notes that the Veteran is competent to 
report the symptom that he suffered from during service and that 
these symptoms continued after service.  See Charles v. Principi, 
16 Vet. App. 374-75 (2002).  The Board finds that the Veteran's 
written statements, and the testimony presented by the Veteran 
during his November 2008 hearing, are credible and highly 
probative.

  In making this determination, the Board is not attempting to 
make an independent medical determination; rather, it is weighing 
the evidence of record and making a determination as to the 
probative value of such evidence.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998).  

The Board accordingly finds that service connection is warranted 
for the Veteran's low back disorder.


ORDER

Entitlement to service connection for a low back disorder is 
granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


